Citation Nr: 1714747	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO. 11-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 70 percent from August 18, 2009, forward, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. Jurisdiction over this appeal now lies with the VA RO in Columbia, South Carolina.  

In May 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In April 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

Following development conducted pursuant to the April 2014 Remand, the disability rating for the Veteran's PTSD was increased from 50 percent to 70 percent disabling, effective August 18, 2009, the date of the Veteran's increased rating claim. See August 2014 Rating Decision. As this was not a full grant of the benefits sought, and the Veteran has not indicated that he agreed with the increased disability rating, his claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). The claim has been re-characterized accordingly.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) or entitlement to special monthly compensation (SMC) was reasonably raised by the record in this case. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). In a September 2015 rating decision, entitlement to a TDIU was granted, effective August 18, 2009, the date of the Veteran's increased rating claim. In granting this benefit, the RO found that the Veteran was unemployable due to a combination of his service-connected PTSD and prostate cancer disabilities. As the decision below denies entitlement to a 100 percent disability rating for the Veteran's PTSD, and neither the Veteran nor the record has reasonably raised an issue of entitlement to SMC under 38 U.S.C.A. § 1114, the issues of entitlement of TDIU and SMC are not included in this appeal. 


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, due to symptoms of depressed mood, anxiety, anger, low stress intolerance, nightmares, flashbacks, intrusive thoughts, hypervigilance, chronic sleep impairment, panic attacks, suicidal thoughts, obsessive behaviors, socially-isolative behaviors, anhedonia (loss of interest in pleasurable activities), and difficulty in establishing and maintaining effective work and social relationships

2. For the entire rating period on appeal the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the service-connected disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in October 2009 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA treatment records, VA examination reports, and the Veteran's statements, including his testimony at the May 2012 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in November 2009, May 2011, and July 2014. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded an examination since July 2014; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The preponderance of the evidence does not demonstrate worsening since the last VA examination; therefore, another VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Veteran initiated the claim for an increased disability rating in August 2009. Therefore, the relevant temporal focus for adjudicating the claim begins in August 2008. 

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in January 2012, and therefore, the claim is governed by DSM-IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). However, DSM-IV was in use during a significant portion of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board will therefore summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

VA mental health counseling treatment records dated between August 2008 and June 2010 reflect that the Veteran reported symptoms of depressed mood, irritability, nightmares, flashbacks, intrusive thoughts, hypervigilance, sleep disturbances, and socially-isolative behaviors. The Veteran denied auditory and visual hallucinations, suicidal and homicidal ideations, and delusions. He reported a history of suicidal thoughts in the past, but with treatment, he no longer had suicidal thoughts. VA clinicians during this time period consistently noted good hygiene and a casually dressed appearance, cooperative attitude, full-ranged affect with congruent mood, normal speech content and pattern, normal thought processes, and good insight and judgment. GAF scores assigned during this time period include 55 (December 2008, January 2009, February 2009, April 2009, May 2009, June 2009, July 2009, January 2010), 58 (December 2008, January 2009, February 2009, April 2009, July 2009), 59 (November 2008), and 60 (April 2009, May 2009, June 2009, July 2009, August 2009, September 2009, October 2009, November 2009, December 2009, January 2010, February 2010, March 2010, April 2010, May 2010, June 2010). 

Upon VA examination in November 2009, the Veteran reported symptoms of depressed mood, loss of energy, nightmares, intrusive thoughts, difficulty sleeping, and socially-isolative behaviors. He reported passive thoughts of death, but denied overt suicidal ideations. The VA examiner noted that the Veteran was dressed and groomed appropriately and demonstrated: a clear, coherent, and goal-directed speech pattern; a linear thought process devoid of delusional content; no evidence of perceptual disturbance; no odd mannerisms or psychomotor agitation; and no suicidal or homicidal ideation. The VA examiner assigned a GAF score of 48. 

A June 2010 VA treatment record reflects that the Veteran reported the severity of his disability was "fairly stable up until two weeks ago," which he attributed to delayed grief following the death of his father. The Veteran reported worsening of his PTSD symptoms, including a very depressed mood, crying spells, disturbed sleep, low appetite, low energy, increased nightmares, and increased intrusive thoughts. He also reported seeing shadows in his peripheral vision. He denied suicidal and homicidal ideations. The VA clinician noted that the Veteran demonstrated: a casual appearance; fair grooming; fair eye contact; cooperative attitude; depressed mood; restricted affect; a speech pattern of normal volume, rate, and tone; a logical thought process; normal thought content; and fair insight and judgment. The VA examiner denied the presence of suicidal and homicidal ideations, auditory and visual hallucinations, and delusions. The VA clinician assigned a GAF score of 50.

VA mental health counseling treatment records dated between July 2010 and November 2010 reflect that the Veteran reported symptoms of depressed mood, irritability, nightmares, flashbacks, intrusive thoughts, and sleep disturbances. The Veteran denied auditory and visual hallucinations, suicidal and homicidal ideations, and delusions. VA clinicians during this time period consistently noted good hygiene and a casually dressed appearance, cooperative attitude, normal speech content and pattern, normal thought processes, and intact insight and judgment. GAF scores assigned during this time period include 52 (September 2010), 55 (October 2010), and 58 (July 2010, August 2010, September 2010, October 2010, November 2010). 

A May 2011 private examination report reflects that the Veteran reported anger, nightmares, flashbacks, emotional numbness, distressing memories, low stress tolerance, difficulty following orders, difficulty sleeping, loss of interest in pleasurable activities, and socially-isolative behaviors. 

Upon VA examination in May 2011, the Veteran reported severe depression, feelings of uselessness and hopelessness, nightmares, intrusive thoughts, mood swings, irritability, socially-isolative behaviors, and difficulty sleeping. He reported a history of suicidal thoughts, but no current suicidal or homicidal ideations. The VA examiner noted that the Veteran was appropriately dressed and groomed, and demonstrated: a blunted affect; a dysphoric mood; adequate attention and concentration; average intelligence and fund of information; a clear, coherent, and goal-directed speech pattern; a linear thought process devoid of delusional content; and no evidence of any thought or perceptual disturbance. The VA examiner assigned a GAF score of 45. 

In the September 2011 Substantive Appeal (VA Form 9), the Veteran indicated that he has suicidal ideations, daily panic attacks, obsessive-compulsive disorder, irritability, and an inability to make friends. 

In a September 2011 statement, the Veteran's treating psychiatrist indicated that the Veteran experiences mood disturbances, nightmares, flashbacks, cognitive dysfunction, dissociative symptoms, and impaired social relationships. 

During the May 2012 Board hearing, the Veteran testified that he experienced daily panic attacks, hypervigilance, irritability, and frequent suicidal thoughts. 
The Veteran also testified that he experiences obsessive-compulsive disorder that is manifested by ritualistic behaviors such as ensuring that everything is in a designated place. The Veteran testified that he stopped working due to his inability to concentrate effectively to perform his occupational duties. He added that he is mostly homebound, but is active in his church community by attending services every week, singing in the choir, and serving as an usher. He indicated that he spends most of his days performing chores around the house. 

Upon private examination in August 2012, the Veteran reported a depressed mood, lack of energy, frequent crying spells, nightmares, flashbacks, intrusive thoughts, hypervigilance, panic attacks occurring less than weekly, loss of interest in pleasurable activities, socially-isolative behaviors, and difficulty sleeping. He also reported occasional suicidal thoughts. The private psychologist indicated that the Veteran's recent and working memory were severely impaired. The psychologist also indicated that the Veteran is unable to sustain social relationships and unable to sustain work relationships. The psychologist assigned a GAF score of 40. 

A March 2013 VA mental health treatment record reflects that the Veteran reported continued PTSD symptoms that were unchanged, but has flare-ups that result in worsened depression, anxiety, and insomnia. He denied suicidal thoughts, homicidal thoughts, and psychotic symptoms. The VA psychiatrist assigned a GAF score of 55. Additional VA treatment records dated through May 2014 reflect similar symptoms of consistent severity. GAF scores assigned during this time period prior to the transition to DSM-5 were uniformly 57 (September 2013, October 2013, December 2013). In a March 2014 VA treatment record, the VA clinician described the severity of the Veteran's PTSD as "moderate." 

Upon VA examination in July 2014, the VA examiner documented symptoms of depressed mood, anxiety, recurrent intrusive memories, nightmares, hypervigilance, chronic sleep impairment, emotional detachment, markedly diminished interest in pleasurable activities, persistent inability to experience positive emotions, difficulty concentrating, mild memory loss, flattened affect, difficulty in adapting to stressful circumstances, and suicidal ideation. The VA examiner also noted: a neatly dressed and groomed appearance; a limited speech pattern, but coherent and goal-directed; a linear thought process devoid of delusional content; and no evidence of a thought or perceptual disorder. Following examination, the VA examiner indicted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity. 
	
Given the above, the lay and medical evidence demonstrates that the Veteran's PTSD is manifested by symptoms of depressed mood, anxiety, anger, low stress intolerance, nightmares, flashbacks, intrusive thoughts, hypervigilance, chronic sleep impairment, panic attacks, suicidal thoughts, obsessive behaviors, socially-isolative behaviors, anhedonia (loss of interest in pleasurable activities), and difficulty in establishing and maintaining effective work and social relationships. In weighing the frequency, severity, and duration of the Veteran's symptoms, the Board finds that the symptomatology associated with the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas, which is consistent with the 70 percent disability rating currently assigned. 38 C.F.R. § 4.130, Diagnostic Code 9411. While the Veteran's symptoms wax and wane across the appeal period, the evidence, when viewed as a whole, demonstrates a consistent disability picture that more closely approximates a 70 percent disability rating. 

The preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have been met at any point during the relevant appeal period. Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. A 100 percent disability rating is not warranted for any time during the relevant appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the evidence does not establish that the Veteran's PTSD manifests in total occupational and social impairment. In making this finding, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning. 38 C.F.R. § 4.126(a).

Throughout the appeal period, VA clinicians and examiners have consistently denied that the Veteran's PTSD has been manifested by the presence of a thought disorder, delusions, hallucinations, and a persistent danger of hurting himself or others. While the Veteran reported recurrent suicidal thoughts, indicative of altered thought content, no mental health professional has found the Veteran to be a danger to himself or others. In addition, his thought process has been consistently been described as linear and devoid of delusional content. The July 2014 VA examiner noted a limited speech pattern, but other examiners and clinicians have indicated that the Veteran demonstrates a speech pattern of normal rate, rhythm, and tone, without evidence of abnormal content; there is no indication that the Veteran experiences gross impairment in his communication. In addition, while the Veteran's private psychologist noted severe impairment in the Veteran's working and recent memory, the July 2014 VA examiner documented only mild memory loss. There is no indication that the Veteran experienced the severity of long-term memory loss contemplated by the 100 percent disability rating or disorientation to time or place. 

VA clinicians and examiners have described the Veteran as being appropriately dressed and groomed, which is consistent with the Veteran's testimony during the May 2012 Board hearing, where he testified that he always maintains personal hygiene. See Hearing Transcript p.10. In addition, the Veteran testified that while he is often homebound and avoids many social interactions, he regularly attends church services, signs in the choir, and serves as an usher. Finally, the Veteran testified that he spends most of his day performing household chores, including working in the wood yard and mowing the lawn. In summary, neither the lay nor the medical evidence indicates that the Veteran is totally impaired such that a 100 percent disability rating is warranted. 

Similar to the symptoms specifically listed in the Rating Schedule, the evidence establishes that the Veteran does not experience total impairment as a result of other symptoms not listed in the Rating Schedule. The Veteran's attitude has been consistently described as cooperative and appropriate; there is no evidence of a hostile, withdrawn, or preoccupied demeanor. His insight and judgment has been consistently described as intact or good. 

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in total occupational and social impairment at any point during the relevant appeal period. Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability"); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). All of the GAF scores assigned to the Veteran's psychological profile prior to the transition to DSM-5 range between 40 and 60, and most GAF scores assigned were between 55 and 60. GAF scores between 41 and 50 represent serious symptoms, and scores between 51 and 60 represent moderate symptoms. Therefore, the GAF scores assigned to the Veteran's psychological profile during the appeal period are consistent with a 70 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. Layno v. Brown, 6 Vet. App. 465 (1994). However, while these assertions are probative, they are not dispositive in and of themselves, and must also be weighed in view of clinical data recorded by medical professionals who are specifically tasked to review such mental impairment. 

For these reasons, the Board finds that the preponderance of the evidence is against an increased disability rating in excess of 70 percent at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairments caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested symptoms of depressed mood, anxiety, anger, low stress intolerance, nightmares, flashbacks, intrusive thoughts, hypervigilance, chronic sleep impairment, panic attacks, suicidal thoughts, obsessive behaviors, socially-isolative behaviors, anhedonia (loss of interest in pleasurable activities), and difficulty in establishing and maintaining effective work and social relationships. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. All of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign during the relevant appeal period. 
 
The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The symptoms and their effects reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. In the absence of exceptional factors associated with the Veteran's PTSD, the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. The criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased disability rating in excess of 70 percent for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


